DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 8/26/2021 is acknowledged. Claim 9 is amended. Currently claims 9-11, 13, 15-16, 21-28, 30-34 are pending in the application.
Previous rejections are withdrawn in view of the above amendment.
Claims 9-11, 13, 15-16, 21-28, 30-34 are rejected on a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 depends on claim 9 and recites the broad recitation “the resistive adhesive comprises a non-conductive plastic”, and the claim also recites “wherein the resistive adhesive comprises a non-conductive rubber” in line 20 of claim 9, which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 depends on claim 9 and recites different type of resistive adhesive, e.g. non-conductive plastic, from the resistive adhesive recited in claim 9, e.g. non-conductive rubber. Therefore, claim 28 is rejected for failing to further limit the subject matter and failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10, 13, 16, 21, 24-25, 28 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0145209) in view of Lofy (US 2008/0047598) and further in view of Navone et al. (US 2012/0148764) and Watanabe et al. (US Patent 5,409,547).
Regarding claims 9 and 28, Kim et al. discloses a method of assembling a thermoelectric device (by way of showing in figs. 9-10) comprising:
applying a plurality of semiconductors (100, figs. 9-10) to a first electrically conductive mounting plate (see second electrode 220 in fig. 9, [0108]; or conductive substrate 320 in fig. 10, [0112]) to form a semiconductor layer of only 
positioning a second electrically conductive mounting plate (see electrode 210 in fig. 9, [0108], or conductive substrate 310 in fig. 10, [0112]) such that the semiconductor layer (100) is positioned between the first and second conductive mounting plates (220 and 210 in fig. 9, 320 and 310 in fig. 10) to electrically couple the plurality of semiconductors (100) in parallel between the first conductive mounting plate (220 in fig. 9, 320 in fig. 10) and the second conductive mounting plate (or );
coupling the first conductive mounting plate (220 or 320) to the second conductive mounting plate (210 or 310, see figs. 9-10).
Kim does not teach applying an electrically insulating material to the first electrically conductive mounting plate proximate a side edge of the first electrically conductive mounting plate and at a periphery of the semiconductor layer such that the electrical insulating material is positioned between and in contact with the first and second mounting plates at the periphery of the semiconductor layer.
Lofy teaches applying an electrically insulating material (seal 60, [0051]) to a first electrically conductive mounting plate (see bottom 32/28, figs. 1A-B) proximate the side edge of the first and electrically conducive mounting plate (32/28), at a periphery of the semiconductor layer (22/24, figs. 1A-1B) such that the electrically insulating material (seal 60) is positioned between and in contact with the first and second mounting plates (e.g. bottom and top 32/28, figs. 1A-1B) and at the periphery of the semiconductor layer (22/24, see figs. 1A-1B), wherein 
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Kim by applying an electrically insulating material (or seal 60) positioned between and in contact with the first and second mounting plates at the periphery of the semiconductor layer to protect the semiconductor layer as taught by Lofy.
Kim et al. teaches the semiconductors being granular semiconductors (see figs. 2-8). Kim et al. does not teach the semiconductor layer is formed by admixing a plurality of granular semiconductors at least partially with a resistive material adhesive comprising a non-conductive material and then spraying the mixture of the resistive adhesive and the plurality of granular semiconductors.
Navone et al. teaches forming the semiconductor layer by preparing an ink comprising a thermoelectric material, a solvent and a polymer, and then depositing a layer by spraying (see fig. 2, [0012], [0021-0032]), wherein the thermoelectric material is granular semiconductors (or semiconducting particles having diameter between 10 nm and 10 m, see [0024]) and the polymer is a resistive adhesive of binding polymer such as polystyrene to enhance adhesion (see [0026]). The preparing an ink step comprising thermoelectric material of semiconducting particles and binding polymer such as polystyrene of Navone et al. corresponds to instant step of admixing a plurality of granular semiconductors at least partially with a resistive material adhesive comprising a non-conductive plastic (see [0012]). The spraying the ink to form a semiconducting layer of Navone et al. corresponds to instant step of  spraying the mixture of the resistive adhesive and the plurality of granular semiconductors. Navone et al. teaches spraying the ink (or the mixture of granular semiconductors and resistive adhesive) would provide a layer 
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Kim et al. by admixing a plurality of granular semiconductors at least partially with a resistive material adhesive comprising a non-conductive binding plastic/polymer (or preparing ink) and then spraying the ink, or the mixture of the resistive adhesive and the plurality of granular semiconductors, to form the semiconductor layer as taught by Navone et al., because Navone et al. teaches forming the semiconductor layer by spraying the ink, or the mixture of the resistive adhesive and the plurality of granular semiconductors, would provide a layer of thermoelectric material having both good mechanical properties and high thermoelectric performance in aspects of cost and simplicity.
Modified Kim et al., more specifically Navone et al., does not explicit teach the binding polymer, or the resistive adhesive, comprising a non-conductive rubber.
Watanabe et al. teaches using vinyl polymer and rubbers are among other polymers to be used as resistive adhesive (or binding polymer, or polymer used as an adhesive, see col. 17, lines 23-26).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Kim et al. by using rubbers in the resistive adhesive (or binding polymer or polymer used as an adhesive) as taught by Watanabe et al. such that the resistive adhesive (or binding polymer) comprises a non-conductive rubber, because Navone et al. explicitly suggests using non-conductive binding polymer, and rubbers used as an adhesive is a non-conductive binding polymer. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). Furthermore, combining two compositions such as resistive adhesive materials of non-conductive plastic and non-conductive rubber held prima facie obvious. See MPEP 2144.06(I).

Regarding claim 10, modified Kim et al.  discloses a method as in claim 9 above, wherein Kim et al. discloses each semiconductor (100) includes a semiconductor material (the second semiconductor layer) having a diameter of more than 5 times of about 10nm to about 900 m (see [0074-0077]), which is at least about 50 nm to 4500 m, or about 5 x 10-5 millimeters to 4.5 millimeters. Kim et al. does not discloses the diameter to be exactly within a range of between approximately 0.001 millimeters and approximately 4.0 millimeters.  However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 0.001 mm to 4.0 mm of the range about 5 x 10-5 millimeters to 4.5 millimeters disclosed by the Kim et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 13, modified Kim et al. discloses a method as in claim 9 above, wherein Lofy further discloses applying a conductive adhesive to at least one of the first and second conductive mounting plates (32/28) to electrically connect the semiconductors between the first electrically conducive mounting plates ([0042], [0044]).



Regarding claim 21, modified Kim et al. discloses a method as in claim 16 above, wherein Lofy teaches the support structure (34/38, figs. 1A-1B) to be a planar support structure (e.g. 34 has planar surface).

Regarding claim 24, modified Kim et al. discloses a method as in claim 9 above, wherein Lofy shows the coupling the first electrically conductive mounting plate (e.g. bottom 32/28) to a support structure (34/338) prior to coupling the first electrically conductive mounting plate to the second electrically conductive mounting plate (e.g. top 32/28) because the first electrically conductive mounting plate is the bottom mounting plate.

Regarding claim 25, modified Kim et al. discloses a method as in claim 9 above, by way of arrangement, Lofy discloses coupling the first conductive mounting plate (e.g. bottom 32/28) to a support structure (e.g. top 34/38) after coupling the first conductive mounting plate (e.g. bottom 32) to the second conductive mounting plate (e.g. top 32/28, see fig. 1A).

Regarding claim 30, modified Kim et al. discloses a method as in claim 9, wherein Lofy teaches attaching the first electrically conductive mounting plate and the second electrically International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In such modification, epoxy – a flexible conductive material is surely enable conformal application to the support structure.

Regarding claim 31, modified Kim et al. discloses a method as in claim 9, wherein Kim et al. discloses the first electrically conductive mounting plate (220 or 320) and the second electrically conductive mounting plate (210 or 310) are electrodes and conductive ([0108] and [0112-0113]), and using metal electrodes to connect the semiconductors ([0012], [0064]). Kim et al. also teaches using metal such as Cu (copper) and Al (aluminum, [0093]). Kim et al. does not explicitly teaches the mounting plates (220/210 or 320/310) to comprise a metal or metal alloy comprising at least one of copper, aluminum, or steel. However, it would have been obvious to one skilled in the art at the time the invention was made to have used metal such as copper or International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claim 32, modified Kim et al. discloses a method as in claim 9 above, wherein Kim et al. discloses mixing at least one granular semiconductor of a first size and at least one granular semiconductor of a second size that is different from the first (figs. 2, 4, 6, 7, and [0076]).

Regarding claims 33, modified Kim et al. discloses a method as in claim 32 above, wherein Kim et al. teaches the granular semiconductor having a diameter of about 10 nm to about 900m ([0023], [0040]). Modified Kim et al. does not disclose the exact range of 0.001 nanometers to 10 nanometers. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of about 10 nanometers in the range of about 10 nanometers to about 900 micrometers disclosed by Kim et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

-5 millimeters to 4.5 millimeters disclosed by the Kim et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kim et al. as applied to claim 9 above, and further in view of Nelson (US 3234048).
Regarding claims 11 and 26, modified Kim et al. discloses a method as in claim 1 above, wherein Lofy teaches using fastener for attachment (see [0046]).
Modified Kim et al. does not teach coupling the first conductive mounting plate to the second conductive mounting plate using a mechanical fastener, or coupling the first conductive mounting plate to the second conductive mounting plate using at least one fastener selected from the group consisting of a non-conductive fastener and an insulated fastener.
Nelson discloses using mechanical fastener (25) to couple a first mounting plate (18) to a second mounting plate (19, see fig. 1), wherein the mechanical fastener (25) is insulated by an insulating layer (24, see figs. 1-2) to assure good electrical contact with the conductive mounting plate (see col. 4 lines 20-25). In other words, the fastener of Nelson is an insulated fastener.
It would have been obvious to one skilled in the art the invention was made to modify the method of modified Kim et al. by using insulated mechanical insulated fastener as taught by Nelson, because Lofy explicitly suggests using fastener for attachment and Nelson teaches such .

Claims 15, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over modified  Kim et al. (US 2012/0145209) as applied to claim 9 above, and further in view of Roes (US 3,231,965)
Regarding claim 15, modified Kim et al. discloses a method as in claim 9 above, wherein Navone et al. discloses at least a portion of each granular semiconductor (11 or 12) is embedded in the resistive adhesive (or mixed with the resistive adhesive so that the adhesive binding the granular semiconductors together, [0026]) and Lofy discloses applying (first and second) conductive adhesive(s) to the (first and second) conductive mounting plate(s) to attach joining tabs (28, see [0042]).
Modified Kim et al. does not disclose applying a layer of resistive material between the first and second layers of conductive adhesive.
Roes teaches forming an improved thermally conducting electrically insulating bond to withstand elevated temperature (col. 1 lines 9-40) between mounting plates (17 and 13 in fig. 1, 31 and 35 in fig. 2) and electrodes (or conductive materials 19 as shown in fig. 1) by using a first and second conductive adhesive layers (25) applied to the first mounting plate (17) and the second mounting plate (13), respectively (see fig. 1), and  a layer of resistive material of an insulating material (21) applied between the first and second adhesive layers (25, see fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Kim et al. by applying the insulating material layer between the first and second conductive adhesive layer as taught by Roes, because Roes teaches such 
Regarding claim 22, modified Kim et al. discloses a method in claim 9 above, wherein Lofy discloses the first and second conductive mounting plates (32) is made flexible to allow the thermoelectric device to bend, deform or otherwise change in shape more easily (see [0043]). 
Modified Kim et al. does not disclose coupling at least one of the first conductive mounting plate and the second conductive mounting plate (32) to a support structure having a curved surface.
Roes discloses a support structure (heat source 11 in fig. 1 or 29 in fig. 2, or heat sink 15 in fig. 1 or 37 in fig. 2) coupled to the first mounting plate (13 or 17 in fig. 1, 31 or 35 in fig. 2), wherein the support structure (11 or 15) is a planar support structure and the support structure (29 or 37) having a curved surface.
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Kim et al. by coupling at least one of the mounting plates to a support structure having a curved surface as taught by Roes, because Lofy explicitly suggests bending, deforming, or changing in shape of the mounting plates and Roes teaches such support structure would supply heat (e.g. heat source) to the semiconductors (or the thermoelectric elements) or dissipate heat (e.g. heat sink) from the semiconductors (or the thermoelectric elements).

Regarding claim 27, modified Kim discloses a method in claim 15 above, wherein Lofy teaches the electrically insulating material (or seal 60) is at the outer edge of the mounting plates . 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kim et al. (US 2012/0145209) as applied to claim 9 above, and further in view of Sharifi et al. (US 2008/0135081).
Regarding claim 23, modified Kim et al. discloses a method as in claim 16 above.
Modified Kim et al. does not teach the support structure comprising an aircraft component.
Sharifi et al. discloses attaching a thermoelectric generator to a support structure comprising an aircraft component (see surface of fuel tank 100 in fig. 6, [0048-0052]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Kim et al. by coupling at least one of the conductive mounting plates to a support structure of an aircraft component as taught by Sharifi et al., because Sharifi et al. teach such coupling is nothing more than a mere selecting an application such as aircraft application for the intended use of the thermoelectric generator (see [0048-0052]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-11, 13, 15-16, 21-28 and 30-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726